DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/3/22 . Claims  1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 8/3/22 with respect to claims rejection under 35 USC 102 and 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
 	Applicant argues: “For example, claim 1 includes “(a) detecting a triggering of the context menu item, (b) sending a policy query which identifies the triggered context menu item”. Context menu item triggering is also in dependent claim 12. Per specification [00238], an embodiment may “trigger a context menu or context menu item, e.g., by recognizing it is selected or activated due to an interactive gesture or selection or choice or command entered by a user”. Lim does not teach a policy being triggered specifically by a context menu selection or activation. Instead, Lim states that “A reaction policy is a policy which is triggered by an application program operation (or user action) such as a user opening a file or sending an e-mail message. A maintenance (or administrative) policy is a policy that is triggered by a scheduler.” Column 12 lines 11-16. Narayanaswamy does not mention “context menu”. For at least these reasons, claim 1 and its dependents should be allowed.(Applicant’s argument at page 3-4)
 	In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the  features upon which applicant relies (i.e., a policy being triggered specifically by a context menu selection or activation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not require that a triggering is in response to selection of a context menu item, Claim 1 as currently recited only requires “detecting of a triggering of the context menu item”. Lim as shown in Col 19, lines 4-15 teaches a triggering condition such as document access or use operation. These use of activities further include printing, copying or capturing screen which being interpreted as context menu item as shown in Lim col 19, lines 15-28 and col 20, lines 10-15. Not only Lim teaches the detecting of the triggering of the context menu item by “intercepting information or document access or use operations on information or document” (Lim col 19,lines 5-9),  Lim further also teaches “communicating the intercepted information or document access or use operation and associated context to a policy engine”. Communicating the intercepted information to a policy engine teaches the claim limitation of (b) sending a policy query which identifies the triggered context menu item” as recited in claim 1.
 	Applicant argues: “changing at least a portion of a full path uniform resource locator is different than barring a context menu item from being displayed to users, and is also different than hiding a link per Lim”.(Applicant’s argument at page 5)
	The examiner respectfully disagrees. Claim 9 as recited does not require what being changed or how it is changed. Claim 9 only requires that a portion of a full path uniform resource locator is changed. Since claim 9 does not require the full path uniform resource locator itself is changed to a different full path uniform resource locator, under broadest reasonable interpretation, “a portion of a full path uniform resource locator” is being interpreted as the display region of area of the full path uniform resource locator and hiding or removing the hypertext link as shown in Lim col 20, lines 14-25 meets claim 9 requirement. 
 	Applicant argues: “But none of these instrumentation options listed by Lim have been shown to include a listener for context menu item triggering or context menu triggering. Claim 12 specifically recites a software listener for one or both of those two kinds of triggering, whereas the cited material does not even mention “context menu”.(Applicant’s argument at page 6)
	The examiner respectfully disagrees. Lim col 24, lines 29-45 teaches the use of “plug-in , code injection , Operating system management interface, operating  system service provider, device provider or others” to implement data protection. plug-in , code injection , Operating system management interface, operating  system service provider, device provider or others are being interpreted as claimed invention “listener” since they are used to “intercepting information or document access or use operations on information or document” (Lim col 19,lines 5-9). In other words, in order to intercept information or document access or use operations on information or document, Lim  monitors or listens to events ( in order to intercept). Accordingly, using plug-in , code injection , Operating system management interface, operating  system service provider, device provider or others” to implement data protection, Lim teaches “a software listener” as recited in claim 12.
 	Applicant argues: “Since Narayanaswamy does not mention “context menu”, the rejection makes an unsupported leap from a “copy-and-paste feature” to a context menu. Copy-and-paste does not require a context menu. In many software tools, copy-and-paste is routinely performed without any context menu, by using key combinations such as control-c followed by control-v.”(Applicant’s argument at page 7)
	The examiner respectfully disagrees. Applicant’s specification at par [0020]  defines context menu items include “Copy” function which being reproduced below:
 	
    PNG
    media_image1.png
    601
    643
    media_image1.png
    Greyscale

Since “Copy” is defined by the specification as context menu item, Narayanaswamy par [0038] teaches “copy and paste” which meet the claim requirement based on applicant’s definition of the “context menu”. Since Narayanaswamy teaches the equivalent of context menu and  Narayanaswamy [0041] teaches prevent data from being copied onto a USB drive, Narayanaswamy teaches the claim limitation of “automatically and proactively  modifying the context menu during execution of the interactive program, the modifying based on a context menu policy, such that a first context menu version is displayed for use with sensitive data and a second and different context menu version is displayed for use with non-sensitive data” as recited in claim 14. Lim col 20, lines 14-15 also teaches context menu.
 	 Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lim et al. (US Patent 10,592,683 B1 , hereinafter “Lim”)
 	As to claim 1, Lim teaches a computing system configured for context menu security policy enforcement, the system comprising: 
 	a digital memory containing sensitive data; an interactive program having a user interface which includes a context menu having at least one context menu item that is configured to access the sensitive data  ; and a processor in operable communication with the digital memory, the  processor configured to perform context menu security policy enforcement steps which include (a) detecting a triggering of the context menu item, (b) sending a policy query which identifies the triggered context menu item, (c) receiving a policy response to the policy query, and (d) performing a policy action that is specified by the policy response, thereby protecting the sensitive data by maintaining or enhancing a confidentiality of the sensitive data, an integrity of the sensitive data, or an availability of the sensitive data.(Lim col 19, lines 4-15 teaches intercepting information or document access or use operations on information or a document; communicating an intercepted information or document access or use operations and associated context to a policy engine; making policy decision on an intercepted information or document access or use operations at the policy engine; enforcing policy decisions by allowing or denying an intercepted information or document access or use operations. Lim col 19, lines 15-28 teaches enforcing a policy effect denying includes blocking printing, copying to clipboard and screen capture)

 	As to claim 2, Lim teaches the system of claim 1, wherein the processor is configured by at  least one of the following to perform at least one of the context menu security policy enforcement steps: a monitor script; a monitor script identification within a hypertext markup language document; or an event listener.(Lim col 51 lines 64-67 teaches loading data and scripts incorporated in the HTML document)

 	As to claim 3, Lim teaches the system of claim 1, wherein the context menu resides on an interactive machine, and the system further comprises at least one of the following: a remote policy server located on a server machine which is not the interactive machine, and wherein the remote policy server is configured for networked communication with the interactive machine to receive the policy query from the interactive machine and to send the policy response to the interactive machine; a local policy cache on the interactive machine, the local policy cache containing a policy action or a policy response received from a remote policy server which is located on a server machine which is not the interactive machine; or a local policy server located on the interactive machine, and wherein the local policy server is configured to receive the policy query and to send the policy response. (Lim col 8, lines 45-55 teaches when data protection client  intercepts an application operation, it sends the application program operation along information relevant to the application program to a policy engine to perform policy evaluation)

 	As to claim 4, Lim teaches the system of claim 1, wherein the context menu resides on an interactive machine, and wherein the context menu item includes or invokes context menu item code that is configured to perform at least one of the following upon execution: an operation to send data over a network to a search engine that is located at least partially outside the interactive machine; an operation to send data over a network to a natural language translation engine that is located at least partially outside the interactive machine;  an operation to send data over a network to a display device that is located at least partially outside the interactive machine; an operation to send data over a network to a print device that is located at least partially outside the interactive machine; an operation to send data over a network to a data repository that is located at least partially outside the interactive machine; or an operation to receive data onto the interactive machine through a network from a location outside the interactive machine.(Lim col 8, lines 14-25 teaches controlling use of information or documents includes printing a document)

 	As to claim 5, Lim teaches the system of claim 1, wherein the context menu resides on an interactive machine, and wherein the context menu item includes or invokes context menu item code that is configured to perform at least one of the following upon execution:  an operation to change a data access permission; an operation to encrypt data; an operation to compress data; an operation to delete data;  an operation to overwrite data; an operation to relocate data; an operation to receive data from a location outside the interactive program; or an operation to receive data onto the interactive machine through a network from a location outside the interactive machine. ( Lim col 8, lines 14-25 teaches controlling use of information or documents includes adding a file to an archive such as zip file)

 	As to claim 6, Lim teaches the system of claim 1, further characterized in at least one of the following ways: the sensitive data includes text data; or  the interactive program includes a web browser. (Lim col 4, lines 55-56 teaches Web browser)

 	As to claim 7, Lim teaches the method for context menu security policy enforcement to aid protection of a sensitive data item, the method comprising automatically: 
 	ascertaining a presence of a context menu item in an interactive program;  proactively sending, to a policy server, a policy query which identifies the context menu item; receiving, from the policy server, a policy response to the policy query, the policy response specifying a policy action pursuant to a context menu item policy; and   performing the policy action by vetting, modifying, or blocking an operation of the context menu item; whereby the method aids protection of the sensitive data item by enforcing a context menu security policy. (Lim col 19, lines 4-15 teaches intercepting information or document access or use operations on information or a document; communicating an intercepted information or document access or use operations and associated context to a policy engine; making policy decision on an intercepted information or document access or use operations at the policy engine; enforcing policy decisions by allowing or denying an intercepted information or document access or use operations. Lim col 19, lines 15-28 teaches enforcing a policy effect denying includes blocking printing, copying to clipboard and screen capture. Lim col 21, lines 15-40 teaches a policy engine that operates independent of a data protection client may be an integral part of a policy server)
 	
 	As to claim 8, Lim teaches the method of claim 7, wherein performing the policy action includes at least one of the following:
 	 removing the context menu item from user visibility within the context menu; replacing the context menu item with a replacement context menu item; altering a visible name of the context menu item or a functionality of the 5 context menu item, or both; or barring use of the context menu item in the context menu, thereby avoiding offering the context menu item to users within the context menu during an effective duration of the context menu item policy. (Lim col 20, lines 10-17 teaches hiding or removing menu items on an application’s main menu bar, dropdown menu or popup context menu)

 	As to claim 9, Lim teaches the method of claim 7, wherein performing the policy action includes changing at least a portion of a full path uniform resource locator. (Lim col 20, lines 14-25 teaches hiding or removing hypertext link)

 	As to claim 10, Lim teaches the method of claim 7, wherein performing the policy action includes at least one of the following:  blocking network transmission of at least a portion of the sensitive data; or sanitizing at least a portion of the sensitive data and then allowing network transmission of the sanitized data.(Lim col 19, lines 55-60 teaches disabling send document or send in email menu item)

 	As to claim 11, Lim teaches the method of claim 7, further comprising at least one of the  following: displaying a message to a user of the interactive program indicating the performance of the policy action; notifying an administrator of the policy response; or logging at least one of: the policy query, the policy response, or the policy  action.(Lim 19, lines 40-45 teaches logging information or document access or use activities, policy decision, policy enforcement activities or rights implementation activities)

 	As to claim 12, Lim teaches the method of claim 7, further comprising installing or enabling a software listener for at least one of the following: triggering of the context menu item; or  triggering of the context menu regardless of which context menu item, if any, is also triggered.(Lim col 24, lines 29-45 teaches a data protection client may instrument an application program, operating system  using one of application plugin, code injection , OS management interface)

 	
 	As to claim 15, Lim teaches the method of claim 7, wherein sending the policy query sends the policy query to at least one of the following: a cloud security broker; or a proxy.(Lim Fig.5 teaches server 509)

 	As to claim 16, Lim teaches a computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a method for context menu security policy enforcement to aid protection of a sensitive data item, the method comprising automatically:
 	ascertaining a presence of a context menu item in an interactive web browser program; proactively sending, to a policy server, a policy query which identifies the context menu item; receiving, from the policy server, a policy response to the policy query, the policy response specifying a policy action; and performing the policy action by vetting, modifying, or blocking an operation of the context menu item in the web browser, whereby the method aids protection of the sensitive data by enforcing a context menu security policy. (Lim col 19, lines 4-15 teaches intercepting information or document access or use operations on information or a document; communicating an intercepted information or document access or use operations and associated context to a policy engine; making policy decision on an intercepted information or document access or use operations at the policy engine; enforcing policy decisions by allowing or denying an intercepted information or document access or use operations. Lim col 19, lines 15-28 teaches enforcing a policy effect denying includes blocking printing, copying to clipboard and screen capture. Lim col 21, lines 15-40 teaches a policy engine that operates independent of a data protection client may be an integral part of a policy server. Lim col 20, lines 14-25 teaches hiding or removing hypertext link)

 	As to claim 17, Lim teaches the computer-readable storage medium of claim 16, wherein the 5 context menu resides on an interactive machine, and wherein the context menu item includes or invokes context menu item codes that are configured to respectively perform at least three of the following upon execution: an operation to send data over a network to a search engine that is located at least partially outside the interactive machine; an operation to send data over a network to a natural language translation engine that is located at least partially outside the interactive machine; 
an operation to send data over a network to a display device that is located at least partially outside the interactive machine; an operation to send data over a network to a print device that is located at least partially outside the interactive machine; an operation to send data over a network to a data repository that is located at least partially outside the interactive machine; an operation to send data to a removable storage device;  an operation to send data outside a current frame of a web browser;  an operation to paste data from a clipboard to a location outside the  interactive program; an operation to change a data access permission; an operation to encrypt data;  an operation to compress data; an operation to delete data;  an operation to overwrite data; 
an operation to relocate data; or an operation to receive data onto the interactive machine from a location  outside the interactive machine.( (Lim col 19, lines 55-60 teaches disabling send document or send in email menu item. Lim col 20, lines 14-25 teaches hiding or removing hypertext link)

 	As to claim 18, Lim teaches the computer-readable storage medium of claim 16, wherein the method is performed without relying on any user agent to send the policy query or receive the policy response or perform the policy action.(Lim col 4 , lines 43-45 teaches the invention  may also be embodied in a stand-alone computer system)

 	As to claim 19, Lim teaches the computer-readable storage medium of claim 16, wherein the method aids protection of the sensitive data by enforcing a context menu security policy in at least one of the following scenarios: 
 	the method prevents exfiltration of the sensitive data after a non- malevolent invocation of a context menu item operation (Lim col 20,lines 1-10 teaches when a data protection client is aware of the rights granted to a user on information or document when it is opened in an application program, the data protection client may effectuate the rights granted by disabling user interface elements of the program as well as blocking program operations); or  the method prevents exfiltration of the sensitive data after an invocation of a context menu item operation by an action from a recognized user which is outside the scope of their authority.

 	As to claim 20, Lim teaches the computer-readable storage medium of claim 16, wherein the context menu item presence ascertaining, the policy query sending, the policy response receiving, and the policy action performing each occur during a page rendering within the web browser. (Lim col 4, lines 53-65 teaches web browser application enables user to select, access, retrieve or query information  stored by the server system)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and further in view of  Narayanaswamy et al.( US Patent Application Publication 20190268379 A1, hereinafter “ Narayanaswamy”)
 	As to claim 13, Lim teaches the method of claim 7 but fails to teach wherein the context menu item includes or invokes context menu item code that is configured to perform at least one of the following upon execution: an operation to send data to a removable storage device; an operation to send data outside a current frame of a web browser; or an operation to paste data from a clipboard to a location outside the interactive program.
 	However, Narayanaswamy teaches wherein the context menu item includes or invokes context menu item code that is configured to perform at least one of the following upon execution: an operation to send data to a removable storage device; an operation to send data outside a current frame of a web browser; or an operation to paste data from a clipboard to a location outside the interactive program. (Narayanaswamy par [0041] teaches prevent data from being copied onto a USB drive)
 	Lim  and  Narayanaswamy are analogous art directed toward document management and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Lim  and  Narayanaswamy according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to prevent exfiltration of the document.( Narayanaswamy par [0048])

	As to claim 14, Lim teaches the method of claim 7 but fails to teach comprising automatically and proactively  modifying the context menu during execution of the interactive program, the modifying based on a context menu policy, such that a first context menu version is displayed for use with sensitive data and a second and different context menu version is displayed for use with non-sensitive data.
 	However, Narayanaswamy teaches automatically and proactively  modifying the context menu during execution of the interactive program, the modifying based on a context menu policy, such that a first context menu version is displayed for use with sensitive data and a second and different context menu version is displayed for use with non-sensitive data.( Narayanaswamy par [0038] teaches sensitive data may be prohibited from being shared between applications and in this case, copy-and-paste feature may be disabled for such data)
	Lim  and  Narayanaswamy are analogous art directed toward document management and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Lim  and  Narayanaswamy according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to prevent exfiltration of the document.( Narayanaswamy par [0048])
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175